Case 0:19-cv-62496-PCH Document 5 Entered on FLSD Docket 10/22/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 19-CV-62496-HUCK

RYAN TURIZO, individually and on behalf
of those similarly situated,

Plaintiff,
V.

NATURAL WELLNESS CENTER LLC
d/b/a MIRACLE LEAF OF PEMBROKE
PINES,

Defendant.
/

 

ORDER FOR CORPORATE DEFENDANT TO RETAIN COUNSEL

THIS MATTER is before the Court sua sponte. As a corporation, Defendant, Natural
Wellness Center LLC, is an artificial entity that is not permitted to appear pro se. See Palazzo v.
Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). Therefore, this entity must be represented
by licensed counsel at all times. /d. This rule applies even where the person seeking to represent
the corporation is its president and major stockholder. Jd. Defendant shall, within twenty (20)
days of service of this Order, retain new counsel or show cause in writing why default should not
be entered.

DONE and ORDERED in Chambers in Miami, Florida, on October 22, 2019.

IC. Huck
United States District Judge

CC: Counsel of record
